Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of D.L.N., E.L.N., and                Appeal from the 76th District Court of
J.L.N., Children                                      Titus County, Texas (Tr. Ct. No. 39,162).
                                                      Opinion delivered by Justice Stevens, Chief
No. 06-19-00090-CV                                    Justice Morriss and Justice Burgess
                                                      participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED AUGUST 19, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk